Opinions of the United
1999 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-20-1999

Mistick PBT v. Housing Auth Cty Pgh
Precedential or Non-Precedential:

Docket 97-3248




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1999

Recommended Citation
"Mistick PBT v. Housing Auth Cty Pgh" (1999). 1999 Decisions. Paper 230.
http://digitalcommons.law.villanova.edu/thirdcircuit_1999/230


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1999 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                   UNITED STATES COURT OF APPEALS
                       FOR THE THIRD CIRCUIT



                            No. 97-3248

           Mistick PBT v. Housing Authority of Pittsburgh

    The following modifications have been made to the Court's
Opinion issued on   7/30/99 , to the above-entitled appeal and
will appear as part of the final version of the opinion:


     1.   On page 31, lines 5-6, delete the words "ARTICLES FOOTNOTE."




                              Very truly yours,


                              /s/ P. Douglas Sisk,
                                  Clerk


Dated: August 20, 1999